Name: Commission Regulation (EEC) No 3765/90 of 21 December 1990 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 17 to 21 December 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 90 Official Journal of the European Communities No L 360/57 COMMISSION REGULATION (EEC) No 3765/90 of 21 December 1990 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 17 to 21 December 1990 protective measure only no further certificates should be issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 (') set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 17 to 21 December 1990 have acheived the indicative ceiling set for fresh and refrigerated meat ; whereas as an interim HAS ADOPTED THIS REGULATION : Article 1 For fresh and refrigerated beef and veal : 1 . applications for STM licences for the following products submitted between 17 and 21 December 1990 and notified to the Commission shall be accepted for 39,952 % ; 2. the issuing of STM licences in response to applications submitted from 24 December 1990 onwards is suspended. Article 2 This Regulation shall enter into force on 31 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 30. 12. 1989, p. 62.